Title: From George Washington to George Augustine Washington, 30 September 1786
From: Washington, George
To: Washington, George Augustine



Dear George,
Mount Vernon 30th Sep. 17[86]

Giles bringing the enclosed from Alexandria & presuming it was on the business he was sent about, I opened it before I discovered the mistake.
Endeavor among other things you were to have enquired after, to engage me some Pompion (Pumpkin) seed. and ask if a good kind of sweet Potatoe seed can be had in case I should not be able to get enough in this part of the Country to plant an Acre of ground next Spring—this may properly be introduced into my course of experiments next season. We remain as you left us & join in best wishes for you & Fanny; & Compliments to all friends. I am Yrs Affectionately

Go: Washington

